Citation Nr: 0117137	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  98-07 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for status-post fusion and 
neuroma of the metacarpophalangeal joint of the right thumb, 
currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to January 
1995 with approximately two years and six months of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which continued a 20 
percent rating for status-post fusion and neuroma of the 
metacarpophalangeal joint of the right thumb (by not reducing 
the 20 percent rating as proposed in June 1997).  The veteran 
entered notice of disagreement with this decision in October 
1997; the RO issued a statement of the case in April 1998; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in May 1998. 

In May 2000, the Board remanded this case to the RO to obtain 
treatment records and for VA orthopedic and neurologic 
examinations with opinions from the examiners.  That 
development has been completed and the case returned to the 
Board for further appellate consideration. 


FINDING OF FACT

The veteran's service-connected status-post fusion and 
neuroma of the metacarpophalangeal joint of the right thumb 
is manifested by limitation of motion which more nearly 
approximates unfavorable ankylosis; and impaired contact 
sensation on the palmar surface of the right hand and sensory 
loss involving all contact modalities on the dorsal surface 
of the right hand, which is not productive of any disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status-
post fusion and neuroma of the metacarpophalangeal joint of 
the right thumb have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5224, 4.68, 
4.120, 4.124a, Diagnostic Code 8514 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that the claim was Remanded to afford the veteran 
VA orthopedic and neurological  examinations of the hand, 
with requested medical opinions regarding the nature and 
level of impairment caused by the disability.  The veteran 
was requested to provide the names and addresses of all 
recent medical care providers.  The RO advised the veteran in 
the October 1997 rating decision, July 1998 statement of the 
case, and October 1998 and December 2000 supplemental 
statements of the case what must be demonstrated to establish 
an increased rating.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the veteran's claim, and 
the veteran has not identified any additional treatment 
records which have not been obtained.  Accordingly, no 
further notice to the veteran or assistance in acquiring 
medical evidence is required by the new statute.  

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities 


will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2000).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994). However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the timeliness and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 
(1999).

Where the particular disability for which the veteran is 
service connected is not listed under a specific diagnostic 
code, the disability is rated by analogy to a closely related 
disability in which not only the functions affected but also 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  

Effective from January 1995, service connection was 
established and a 20 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5224, for the veteran's 
right thumb disability.  In February 1997, the veteran 
entered a claim for increased rating for the right thumb 
disability.  Through his representative, he contends 
generally that the right thumb disability is "more severe."  
In his substantive appeal, he contends that the rating should 
be higher than 20 percent because his right thumb disability 
is "getting worse" and because of the number of surgeries 
he has had.  He also indicates that he has pain and 
limitation of motion.   

In this case, the evidence reflects that in service the 
veteran incurred a right thumb ligament injury in December 
1994, a tear of the ulnar collateral ligament of the right 
thumb, which was initially treated with splint and Ace 
bandage.  After service in March 1995 the veteran underwent 
surgical treatment for a torn ligament in his wrist.  In 
August 1995, he underwent a repair of the right ulnar 
collateral ligament with the palmaris longus tender graft (or 
"pinning" of the right thumb), with fibrous tissue removal.  
In February 1997 he underwent excision of a nodule from the 
first 


web space, and a subsequent procedure was performed in 
October 1997 to relieve pain, which the veteran reported was 
relieved for six or seven months.  Complaints in November 
1997 included loss of range of motion, loss of strength, and 
findings of mild sensory neuropathy secondary to surgery.  An 
X-ray in January 1998 demonstrated subluxation of the thumb 
with mild deformity.  Subsequently, the veteran complained of 
recurring, persisting, and increasing pain in the right thumb 
with decreasing function of the right thumb to the point of 
being unable to grip, pinch, or perform activities such as 
carrying or using a pistol.

In April 1998, the veteran underwent surgical removal of bone 
and fragmented and fibrillar cartilage and a fusion 
(arthrodesis) of the right metacarpophalangeal joint.  The 
thumb was fixed in a "pinching" position, that is, slightly 
flexed at its two joints and somewhat adducted and abducted.  
In July 1998, the veteran complained of pain persisting after 
the April 1998 surgery on the right thumb, although at the 
August 2000 VA examination he admitted that the surgery 
helped his pain.  X-rays in August 1998 and September 1998 
verified the fusion.  In July 1999, due to complaints of 
pain, he underwent removal of hardware used in the previous 
surgery.  

At a VA orthopedic examination in August 2000, the veteran 
reported that the April 1998 surgery (recorded by the 
examiner as the March 1998 surgery) helped the right thumb 
pain, and he was now able to use a pistol with his right 
hand, though he still had symptoms referable to the right 
thumb, had difficulty typing on a computer and difficulty 
writing because of a weaker grip and pinch, experienced 
temporary flare ups, wore a neoprene thumb support which 
seemed to help, and used the nonsteroidal anti-inflammatory 
Daypro twice a week during temporary flare ups.  He 
complained of right hand and thumb weakness, and loss of 
feeling or numbness in the area corresponding to the dorsal 
surface of the web space between the thumb and index finger.  
Physical examination revealed findings which included the 
following: healed and nontender surgical scars of the right 
hand, including a 6 cm dorsal ulnar (surgical) scar centered 
at the metatarsophalangeal joint of the right hand; decreased 
sensation to pin over the dorsal surface of the web space in 
the area of the 6 cm scar; decreased sensation over the 
radial aspect of the thumb distal to 


the scars (suggesting that the digital nerve is still 
functioning and providing sensation to the tip of the thumb); 
a negative Tinel's sign to percussion over the digital nerves 
along the thumb metacarpal and in the area of the web space; 
and no pain on manipulation of the metacarpophalangeal joint 
or the inter phalangeal joint.  The examiner opined that 
there was no additional loss of function of the right thumb 
as a result of flare ups of pain, though there were symptoms 
of weakness and poor coordination of the thumb, there was no 
evidence that actual physical function of the right hand was 
decreased, and there had been some improved function with 
decreased pain as a result of the March 1998 surgery.  

At a VA neurological examination in September 2000, the 
veteran reported that his right thumb was less painful than 
it was originally, he could bend the smaller joint of the 
right thumb, but could not bend the thumb at the base, had 
numbness on the thumb and tingling on the lateral surface, 
was unable to grip or open a door, and was unable to do many 
activities involving use of the thumb.  Physical examination 
revealed the following: impaired contact sensation on the 
palmar surface of the hand, which began at about the wrist 
crease or just above it, involving the center of the palm, 
the palmar surface of the thumb, and along the most lateral 
side, which was painful and caused the veteran to resist 
contact; on the dorsal surface, the sensory loss involved all 
contact modalities (pinprick, touch, temperature), involving 
the entire dorsal surface of the thumb, extending somewhat 
medially and laterally, and across the dorsum of the hand to 
the plane of the middle or long finger and included some of 
the dorsal surface of the second or index finger; non-painful 
flexion of the interphalangeal joint of the thumb to 35 
degrees and extension to 30 degrees from a neutral position; 
no flexion or extension of the metacarpophalangeal joint; 
ability to touch with the tip of his thumb the second and 
third fingers, and to come within 1/8 or 1/4 inch of contact 
(unclear from the report) with the smallest finger; ability 
to bring the middle, ring, and small fingers to the median 
transverse fold of the palm, and bring the index finger to 
within 3 cm of the transverse fold of the palm; the hand was 
used for grasping, pushing, pulling, twisting, probing, 
touching, although with concern for avoiding contact with the 
painful portion of the thumb; no evidence that motion of the 
metacarpophalangeal joint was affected by 


pain, fatigue, weakness, or lack of endurance; muscle disuse 
but no evidence of muscle atrophy or denervation; and various 
well-healed nonadherent and non-disfiguring scars on the 
thumb.  With respect to the peripheral nerves, the 
examination revealed: loss of sensation in the territory of 
the superficial distal branch of the right radial 
(musculospiral) nerve which emerges just above the base of 
the thumb from its fascial tunnel; that this was a purely 
sensory nerve and was not involved with power; there had been 
no flare ups except for aggravation by contact with the 
dysesthetic zone of the lateral aspect of the thumb itself.  
The examiner opined that the condition of the hand relative 
to the nerve lesion was a minimal component of the 
disability, and "the sensory loss is really not responsible 
for any disability."  The examiner noted that the basic 
lesion was the injury to the joint, and the area of loss of 
nerve supply was very small. 

VA outpatient treatment notes dated from June to November 
2000 reflect no complaints regarding the right thumb.  X-rays 
show fusion of the first metacarpophalangeal joint of the 
right thumb, but no evidence of acute fracture or 
dislocation.

Diagnostic Code 5224 provides a 20 percent rating for 
unfavorable ankylosis of the thumb on either the major or 
minor side.  The maximum schedular rating under Diagnostic 
Code 5224 is 20 percent.  38 C.F.R. § 4.71a. 

After a review of the evidence, the Board finds that the 
veteran's service-connected status-post fusion and neuroma of 
the metacarpophalangeal joint of the right thumb is 
manifested by limitation of motion which more nearly 
approximates unfavorable ankylosis of the thumb (on the major 
side).  For example, at the most recent VA orthopedic 
examination in August 2000, the examiner described "complete 
loss of movement of the metacarpophalangeal of the right 
thumb as a result of the [April 1998] surgery," and ranges 
of motion included flexion of the right thumb to only 15 
degrees as compared to 45 degrees on the left thumb.  The 
maximum schedular rating provided under Diagnostic Code 5224 
is 20 percent.  Therefore, a higher 


schedular rating under Diagnostic Code 5224 for limitation of 
motion of the thumb which more nearly approximates 
unfavorable ankylosis is not possible.  38 C.F.R. § 4.71a.  

In this case, the Board has considered the effect of any 
additional loss of function or motion during reported periods 
of flare up of right thumb disability, including the 
application of 38 C.F.R. §§ 4.40 (consider "functional loss" 
"due to pain"), and 4.45 (consider "[p]ain on movement, 
swelling, deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing," 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evidence shows that, as 
the metacarpophalangeal joint of the right thumb has complete 
loss of motion, there is also no additional loss of motion or 
function during periods of flare ups reported by the veteran.  
The August 2000 examination concluded that, although the 
veteran had flare ups of pain, weakness, and symptoms of poor 
coordination of the thumb when using a computer, there was no 
additional loss of motion or function during flare ups.  This 
examination also recorded no pain on manipulation of the 
metacarpophalangeal joint nor the interphalangeal joint.  In 
March 1998, the veteran underwent arthrodesis surgery, which, 
after a period of convalescence, actually resulted in 
improvement in function of the right hand and decreased pain.  
However, because the veteran is now in receipt of a 20 
percent rating, the maximum allowable rating under Diagnostic 
Code 5224, the provisions of 38 C.F.R. § 4.40 and § 4.45 need 
not be separately considered.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

As 20 percent is the maximum schedular rating provided under 
Diagnostic Code 5224, the Board also considered whether a 
higher rating might be achieved by analogy to other 
potentially applicable diagnostic codes, or whether a 
separate rating would be warranted under another diagnostic 
code.  The Board notes that in classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits, ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 


rated as amputation.  38 C.F.R. § 4.71a.  In this veteran's 
case, however, the evidence demonstrates ankylosis of the 
metacarpophalangeal joint due to joint fusion (arthrodesis), 
but does not demonstrate ankylosis of the proximal 
interphalangeal joints.  The August 2000 VA examination 
recorded range of motion of the proximal interphalangeal 
joint of the right thumb from 0 degrees of extension to 15 
degrees of flexion, with no pain on manipulation.  

The Board also considered Diagnostic Code 8514, which 
provides that, for severe incomplete paralysis, a 50 percent 
rating is applied for the dominant hand, a 30 percent rating 
is applied for moderate incomplete paralysis, and a 20 
percent rating is applied for mild incomplete paralysis.  
38 C.F.R. § 4.124a.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Note.  In rating 
peripheral nerve disability, neurologic conditions are 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function.  In rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.

However, the Board finds that a separate rating for 
disability analogous to paralysis of the musculospiral nerve 
(radial nerve) is not warranted in this veteran's case.  The 
evidence does not show that the veteran has disability 
analogous to paralysis of the radial nerve, including no 
impairment of motor function or trophic changes.  The sensory 
disturbance consists of impaired contact sensation on the 
palmar surface of the right hand and sensory loss involving 
all contact modalities on the dorsal surface of the right 
hand, which is not productive of any disability.  See 
38 C.F.R. § 4.120.  The September 2000 VA peripheral nerve 
examination specifically found that the loss of sensation in 
the territory of the superficial distal branch of the right 
radial (musculospiral) nerve, which emerged just above the 
base 


of the thumb from its fascial tunnel, was a purely sensory 
nerve, was not involved with power, and there was no muscle 
involvement.  The VA examiner concluded that "the sensory 
loss is really not responsible for any disability."  In 
order for wholly sensory impairment to be considered as at 
least mild incomplete paralysis, the evidence must show a 
degree of lost or impaired function.  38 C.F.R. § 4.124a, 
Note.  

The Board notes the clinical findings at the September 2000 
VA peripheral nerves examination of impaired contact 
sensation on the palmar surface of the hand, which began at 
about the wrist crease or just above it, involving the center 
of the palm, the palmar surface of the thumb and along the 
most lateral side was painful and caused the veteran to 
resist contact.  Based on this finding, the Board has also 
considered a separate rating for peripheral neuralgia of the 
right hand.  However, peripheral neuralgia, which is 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Rating is to be based on the nerve 
involved for the diagnostic code and number.  In this case, 
this would in turn involve a rating for paralysis of the 
right radial (musculospiral) nerve under Diagnostic Code 8514 
which, as the above analysis indicates, because no lost or 
impaired function is demonstrated, would not warrant a 
separate compensable rating.  38 C.F.R. § 4.124.  

Consideration is also given to whether a separate rating 
might be given to the veteran's surgical scar, noting that 
where separate and distinct manifestations have arisen from 
the same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Under 
Diagnostic Code 7803, superficial scars that are poorly 
nourished with repeated ulceration warrant a 10 percent 
rating.  Diagnostic Code 7804 assigns a 10 percent rating for 
superficial scars that are tender and painful on objective 
demonstration.  Diagnostic Code 7805 provides that other 
scars are to be rated on limitation of function of the bodily 
part affected.  38 C.F.R. § 4.118.  The reports of 
examination indicate that the veteran's scar is well healed, 
nontender, 


without evidence of repeated ulceration, and the evidence 
does not demonstrate any consequent limitation of a bodily 
function.  Therefore, the diagnostic codes relating to scars 
likewise afford no ground for a separate compensable rating.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  The Board notes that the veteran has 
undergone two surgeries, for which he was granted temporary 
total ratings (from February 1997 to April 1997 and again 
from April 1998 to October 1998) for convalescence.  However, 
following convalescence, the evidence reflects that the only 
time the veteran has lost from his work as a park ranger, 
which includes operating a computer, has been for physician 
visits.  The evidence even reflects that, following 
convalescence from the April 1998 surgery, the veteran had 
improved function and decreased pain of the right thumb.  The 
evidence shows that the veteran has a full-time job which he 
is able to perform despite his right thumb disability.  The 
fact that the veteran has to rest following certain activity, 
such as the use of a computer for 45 minutes, is the type of 
impairment well contemplated by the schedular rating.  For 
these reasons, the Board finds that the evidence in this case 
does not present such exceptional or unusual factors, and 
there is no basis for referral for extra-schedular 
consideration.


ORDER

The appeal for a rating in excess of 20 percent for status-
post fusion and neuroma of the metacarpophalangeal joint of 
the right thumb is denied.



		
	BARBARA B. COPELAND	
	Member, Board of Veterans' Appeals

 

